                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Carol H.,1

                  Plaintiff,                                               Civ. No. 6:17-cv-560-CL

         v.                                                                ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social Security.

            Defendant.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mark Clarke filed a Findings and Recommendation (#19), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Clarke’s Findings and Recommendation (#19) is adopted. The Commissioner’s decision is

AFFIRMED.

IT IS SO ORDERED.

         DATED this 4thth day of December, 2018.

                                                        _______/s/ Michael J. McShane ________
                                                                Michael McShane
                                                            United States District Judge
1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
1 – ORDER
